Undercofler, Presiding Justice.
Ty Rutledge appeals from a judgment for divorce, alimony and child support, and child custody entered by the Bartow Superior Court. He raises thirty enumerations of error contesting the evidence admitted and the charge to the jury and raising the general grounds. We find no reversible error and hold that the evidence supports the verdict and judgment. We note further that some of the issues raised by the appellant are now moot due to the death of the wife while this appeal was pending. The motion for penalty damages for an appeal for delay only is denied.

Judgment affirmed.


All the Justices concur.